Exhibit 10.12

Change of Control Agreement

This Change of Control Agreement (the “Agreement”) between Gulf Island
Fabrication, Inc., a Louisiana corporation (the “Company”), and Richard W. Heo
(the “Executive”) is dated effective November 14, 2019 (the “Agreement Date”).  

Article I
Definitions

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the
contrary.  The singular pronoun shall include the plural where the context so
indicates.  

1.1“Accrued Salary” has the meaning provided in Section 2.3(a)(i).  

1.2“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person.  For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such person or entity, whether through the ownership
of voting securities or otherwise; and the terms “controlling” and “controlled”
shall have correlative meanings.

1.3“Base Salary” has the meaning provided in Section 2.2(a).  

1.4“Beneficial Owner” (and variants thereof) with respect to a security, means a
Person who, directly or indirectly (through any contract, understanding,
relationship, or otherwise) has or shares (a) the power to vote, or direct of
the voting of, the security, and (b) the power to dispose of, or to direct the
disposition of, the security.  

1.5“Board” means the Board of Directors of the Company.

1.6“Business Combination” means the consummation of a reorganization, merger or
consolidation (including a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company), or sale or other disposition of all or
substantially all of the assets of the Company.

1.7“Cause.”

(a)“Cause” means:

(i)the Executive’s willful and continued failure to perform substantially the
Executive’s duties with the Company or its Affiliates (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board, which specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the Executive’s duties;

(ii)the willful engaging in conduct that is demonstrably and materially
injurious to the Company or any of its Affiliates, monetarily or otherwise;

1

--------------------------------------------------------------------------------

Exhibit 10.12

(iii)unauthorized acts or omissions by the Executive that could reasonably be
expected to cause material financial harm to the Company or materially disrupt
Company operations;

(iv)commission by the Executive of an act of dishonesty (even if not a crime)
resulting in the enrichment of the Executive at the expense of the Company;

(v)the Executive’s knowing falsification or knowing attempted falsification of
financial records of the Company in violation of SEC Rule 13b2-1; or

(vi)the final conviction of the Executive or an entering of a guilty plea or a
plea of no contest by the Executive to a felony.  

(b)For purposes of subparagraphs (a)(i) and (a)(ii) above, no act or failure to
act, on the part of the Executive, shall be considered “willful” unless it is
done, or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company or its Affiliates.  

(c)Any act, or failure to act, based on authority given pursuant to a resolution
duly adopted by the Board, upon the instructions of a senior officer of the
company, or based upon the advice of counsel for the Company or its Affiliates
shall be conclusively determined to be done, or omitted to be done, by the
Executive in good faith and in the best interest of the Company or its
Affiliates.  

(d)The termination of employment of the Executive shall not be deemed to be for
Cause unless and until there shall have been delivered to the Executive a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive, together with counsel, is given an opportunity to
be heard before the Board), finding that, in the good faith opinion of the
Board, the Executive is guilty of conduct described in subparagraph (a) above,
and specifying the particulars of such conduct.  

1.8“Change of Control” means

(a)The acquisition by any Person of Beneficial Ownership of 30% or more of the
outstanding shares of the Common Stock or 30% or more of the combined voting
power of the Company’s then-outstanding securities entitled to vote generally in
the election of directors; provide, however, that for purposes of this Section
1.8(a), the following acquisitions shall not constitute a Change of Control:  

(i)any acquisition (other than a Business Combination which constitutes a Change
of Control under Section 1.8(c)) of Common Stock directly from the Company,

(ii)any acquisition of Common Stock by the Company,

(iii)any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or its Affiliates, or

2

--------------------------------------------------------------------------------

Exhibit 10.12

(b)individuals who, as of the Agreement Date, constituted the Incumbent Board,
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to such date whose
election or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board, unless such individual’s initial assumption of office occurs as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Incumbent Board; or

(c)a Business Combination, provided, however, that in no such case shall any
such transaction constitute a Change of Control if immediately following such
Business Combination:

(i)the individuals and entities who were the Beneficial Owners of the Company’s
outstanding Common Stock and the Company’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect Beneficial Ownership, respectively, of more
than 50% of the then outstanding shares of Common Stock, and more than 50% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the Post-Transaction Corporation;

(ii)except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either the Company, the
Post-Transaction Corporation, or any Affiliates of either) beneficially owns,
directly or indirectly, 25% or more of the then outstanding shares of common
stock of the corporation resulting from such Business Combination or 25% or more
of the combined voting power of the then outstanding voting securities of such
corporation; and

(iii)at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board of
Directors, providing for such Business Combination; or

(d)approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.  

1.9“Code” means the Internal Revenue Code of 1986, as amended.

1.10“Common Stock” means the common stock, no par value per share, of the
Company.  

1.11“Company” means the Company as defined above and any successor to or
assignee of (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) all or substantially all of the assets of the Company.  

3

--------------------------------------------------------------------------------

Exhibit 10.12

1.12“Confidential Information” means any information, knowledge, or data of any
nature and in any form (including information that is electronically transmitted
or stored on any form of magnetic or electronic storage media) relating to the
past, current, or prospective business or operations of the Company and its
Affiliates, that at the time or times concerned is not generally known to
persons engaged in businesses similar to those conducted or contemplated by the
Company and its Affiliates (other than information known by such persons through
a violation of an obligation of confidentiality to the Company), whether
produced by the Company and its Affiliates or any of their consultants, agents,
or independent contractors or by Executive, and whether or not marked
confidential, including without limitation information relating to the Company’s
or its Affiliates’ products and services, business plans, business acquisitions,
processes, product or service research and development ideas, methods or
techniques, training methods and materials, and other operational methods or
techniques, quality assurance procedures or standards, operating procedures,
files, plans, specifications, proposals, drawings, charts, graphs, support data,
trade secrets, supplier lists, supplier information, purchasing methods or
practices, distribution and selling activities, consultants’ reports, marketing
and engineering or other technical studies, maintenance records, employment or
personnel data, marketing data, strategies or techniques, financial reports,
budgets, projections, cost analyses, price lists, formulae and analyses,
employee lists, customer records, customer lists, customer source lists,
proprietary computer software, and internal notes and memoranda relating to any
of the foregoing.

1.13“Continuation Period” has the meaning provided in Section 2.3(c)(iii).  

1.14“Disability” means a condition that would entitle the Executive to receive
benefits under the Company’s long-term disability insurance policy in effect at
the time either because he is Totally Disabled or Partially Disabled, as such
terms are defined in the Company’s policy in effect as of the Agreement Date or
as similar terms are defined in any successor policy.  If the Company has no
long-term disability plan in effect, “Disability” shall occur if (a) the
Executive is rendered incapable because of physical or mental illness of
satisfactorily discharging his duties and responsibilities to the Company for a
period of 90 consecutive days, (b) a duly qualified physician chosen by the
Company and acceptable to the Executive or his legal representatives so
certifies in writing, and (c) the Board determines that the Executive has become
disabled.  

1.15“Employment Term” has the meaning provided in Section 2.1(a).

1.16“Expiration Date” has the meaning provided in Section 2.1(a).

1.17“Good Reason” shall mean:

(a)Any material breach by the Company or the Post-Transaction Corporation of any
of the provisions of this Agreement;

(b)Any failure of the Post-Transaction Corporation to provide the Executive with
the position, authority, duties and responsibilities at least commensurate in
all material respects with the most significant of those held, exercised and
assigned at any time during the 120-day period immediately preceding the Change
of Control.  The Executive’s position, authority, duties and responsibilities
after a Change of Control shall not be considered commensurate in all material
respects with the Executive’s position, authority, duties and responsibilities
prior to a Change of Control unless after the Change of Control the Executive
holds an equivalent position in the Post-Transaction Corporation;

4

--------------------------------------------------------------------------------

Exhibit 10.12

(c)The Post-Transaction Corporation requiring the Executive to be based at any
office or location more than 50 miles from the office or location where the
Executive was employed immediately preceding the Change of Control, or requiring
the Executive to travel on business to a substantially greater extent than
required immediately prior to a Change of Control; or

(d)Any failure by the Company to comply with and satisfy Sections 4.1(c) and (d)
of this Agreement.

Notwithstanding the foregoing, the Executive shall not have the right to
terminate the Executive’s employment hereunder for Good Reason unless (1) within
90 days of the initial existence of the condition or conditions giving rise to
such right the Executive provides written notice to the Company of the existence
of such condition or conditions, and (2) the Company fails to remedy such
condition or conditions within 30 days following the receipt of such written
notice (the “Cure Period”). If any such condition is not remedied within the
Cure Period, the Executive must terminate the Executive’s employment with the
Company within a reasonable period of time, not to exceed 30 days, following the
end of the Cure Period.

1.18“Immediate Family Members” means the spouse and the natural or adopted
children or grandchildren of a specified individual.  

1.19“Incumbent Board” means individuals who, as of a specified date, constituted
the Board of Directors of the Company.  

1.20“Person” means a natural person, company, limited partnership, general
partnership, limited liability company or partnership, joint venture,
association, trust, bank, trust company, land trust, business trust or other
organization, whether or not a legal entity, and a government or agency or
political subdivision thereof.  

1.21“Post-Transaction Corporation.”  

(a)Unless a Change of Control includes a Business Combination, Post-Transaction
Corporation means the Company after the Change of Control.  

(b)If a Change of Control includes a Business Combination, Post-Transaction
Corporation means the corporation resulting from the Business Combination
unless, as a result of such Business Combination, an ultimate parent corporation
controls the Company or all or substantially all of the Company’s assets either
directly or indirectly, in which case, Post-Transaction Corporation shall mean
such ultimate parent corporation.

1.22“Pro Rata Bonus” has the meaning provided in Section 2.3(a)(ii).  

1.23“Section 409A” means Section 409A of the Code, as amended, and the
regulations and guidance issued thereunder.  

5

--------------------------------------------------------------------------------

Exhibit 10.12

1.24“Termination Date” means, if Executive’s status as an officer and employee
is terminated (a) by reason of Executive’s death, the date of Executive’s death;
(b) by reason of Disability, the date on which termination of Executive’s status
as an officer and employee becomes effective due to Disability; (c) by the
Company other than by reason of death or Disability, the date of delivery of the
notice of termination or any later date specified in the notice of termination,
which date will not be more than 30 days after the giving of the notice; or (d)
by the Executive other than by reason of death, the date of delivery of the
notice of termination or any later date specified in the notice of termination,
which date will not be more than 30 days after the giving of the notice.

Article II
Change of control benefit

2.1Employment Term and Capacity after Change of Control.  

(a)This Agreement shall commence on the Agreement Date and continue in effect
through February 28, 2021 (the “Expiration Date”).  If the Executive continues
to serve as an officer of the Company and a Change of Control occurs on or
before the Expiration Date, then the Executive’s employment term (the
“Employment Term”) shall continue for a period of eighteen months following the
Change of Control, subject to any earlier termination of the Executive’s
employment pursuant to this Agreement.  

(b)After a Change of Control and during the Employment Term, (i) the Executive’s
position (including status, offices, titles, and reporting requirements),
authority, duties, and responsibilities shall be at least commensurate in all
material respects with the most significant of those held, exercised, and
assigned at any time during the 120-day period immediately preceding the Change
of Control; and (ii) the Executive’s services shall be performed at the location
where the Executive was employed immediately preceding the Change of Control or
any office or location less than 50 miles from such location.  Executive’s
position, authority, duties, and responsibilities after a Change of Control
shall not be considered commensurate in all material respects with Executive’s
position, authority, duties, and responsibilities prior to a Change of Control
unless after the Change of Control the Executive holds an equivalent position in
the Post-Transaction Corporation.

2.2Compensation and Benefits. During the Employment Term, the Executive shall be
entitled to the following compensation and benefits:

(a)Salary.  An annual salary (“Base Salary”) at the highest rate in effect for
the Executive at any time during the 120-day period immediately preceding the
Change of Control, payable to the Executive at such intervals no less frequent
than the most frequent intervals in effect at any time during the 120-day period
immediately preceding the Change of Control or, if more favorable to the
Executive, the intervals in effect at any time after the Change of Control for
other most senior executives of the Post-Transaction Corporation and its
Affiliates.

6

--------------------------------------------------------------------------------

Exhibit 10.12

(b)Bonus.  Executive shall be entitled to participate in an annual incentive
bonus program applicable to other most senior executives of the Post-Transaction
Corporation and its Affiliates but in no event shall such program provide the
Executive with incentive opportunities less favorable than the most favorable of
those provided by the Company and its Affiliates for the Executive under the
Company’s annual cash plan as in effect for Executive at any time during the
120-day period immediately preceding the Change of Control or, if more favorable
to the Executive, those provided generally at any time after the Change of
Control to other most senior executives of the Post-Transaction Corporation and
its Affiliates.  Any such bonus shall be paid in cash no later than two and a
half months following the close of the fiscal year for which it is earned.

(c)Fringe Benefits. The Executive shall be entitled to fringe benefits
(including, but not limited to, automobile allowance, air travel, and
reimbursement for club membership dues) in accordance with the most favorable
agreements, plans, practices, programs, and policies of the Company and its
Affiliates in effect for the Executive at any time during the 120-day period
immediately preceding the Change of Control or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
most senior executives of the Post-Transaction Corporation and its Affiliates.

(d)Expenses. The Executive shall be entitled to receive prompt reimbursement for
all reasonable business expenses (including food and lodging) incurred by the
Executive in accordance with the most favorable agreements, policies, practices,
and procedures of the Company and its Affiliates in effect for the Executive at
any time during the 120-day period immediately preceding the Change of Control
or, if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other most senior executives of the Post-Transaction
Corporation and its Affiliates.

(e)Incentive, Savings and Retirement Plans. The Executive shall be entitled to
participate in all incentive, savings and retirement plans, practices, policies,
and programs applicable generally to other most senior executives of the
Post-Transaction Corporation and its Affiliates, but in no event shall such
plans, practices, policies, and programs provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, less
favorable than the most favorable of those provided by the Company and its
Affiliates for the Executive under any agreements, plans, practices, policies,
and programs as in effect at any time during the 120-day period immediately
preceding the Change of Control.

(f)Welfare Benefit Plans. The Executive and the Executive’s family shall be
eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies, and programs provided by the
Post-Transaction Corporation and its Affiliates (including, without limitation,
medical, prescription, dental, disability, employee life, group life, accidental
death, and travel accident insurance plans and programs) to the extent
applicable generally to other most senior executives of the Post-Transaction
Corporation and its Affiliates, but in no event shall such plans, practices,
policies, and programs provide the Executive with benefits, in each case, less
favorable than the most favorable of any agreements, plans, practices, policies
and programs of the Company and its Affiliates in effect for the Executive at
any time during the 120-day period immediately preceding the Change of Control.

7

--------------------------------------------------------------------------------

Exhibit 10.12

(g)Indemnification and Insurance. The Post-Transaction Corporation shall
indemnify the Executive, to the fullest extent permitted by applicable law, for
any and all claims brought against him arising out of his services during or
prior to the Employment Term.  In addition, the Post-Transaction Corporation
shall maintain a directors’ and officers’ insurance policy covering the
Executive substantially in the form of the policy maintained by the Company and
its Affiliates at any time during the 120-day period immediately preceding the
Change of Control or, if more favorable to the Executive, as provided generally
at any time thereafter with respect to other most senior executives of the
Post-Transaction Corporation and its Affiliates.

(h)Office and Support Staff.  The Executive shall be entitled to an office or
offices of a size and with furnishings and other appointments, and to exclusive
personal secretarial and other assistance, at least equal to the most favorable
of the foregoing provided to the Executive by the Company and its Affiliates at
any time during the 120-day period immediately preceding the Change of Control
or, if more favorable to the Executive, as provided generally at any time
thereafter with respect to other most senior executives of the Post-Transaction
Corporation and its Affiliates.

(i)Vacation. The Executive shall be entitled to paid vacation in accordance with
the most favorable agreements, plans, policies, programs, and practices of the
Company and its Affiliates as in effect for the Executive at any time during the
120-day period immediately preceding the Change of Control or, if more favorable
to the Executive, as in effect generally at any time thereafter with respect to
other most senior executives of the Post-Transaction Corporation and its
Affiliates.

2.3Obligations upon Termination After a Change of Control.

(a)Termination as a Result of Death, Disability, or Retirement. If, after a
Change of Control and during the Employment Term, (1) the Executive’s employment
is terminated by reason of the Executive’s death, (2) the Post-Transaction
Corporation terminates the Executive’s employment by reason of Executive’s
Disability, or (3) the Executive retires and terminates his employment, then,
subject to Section 2.3(f) and, if applicable, the six-month delay set forth in
Section 2.7:

(i)the Post-Transaction Corporation or an Affiliate will pay to the Executive or
his legal representatives the Executive’s Base Salary earned through the
Termination Date to the extent not previously paid (the “Accrued Salary”);

(ii)the Post-Transaction Corporation or an Affiliate will pay to the Executive
or his legal representatives a pro rata bonus in an amount determined by (1)
calculating the greater of (A) the average of the annual bonus received by the
Executive in the three most recently completed fiscal years prior to the
Termination Date, or, (B) the Executive’s target annual bonus for the year of
termination (given that the Executive has not been with the Company for a full
three fiscal years as of the Agreement Date) then (2) multiplying such bonus
amount by the fraction obtained by dividing the number of days in the year
through the Termination Date by 365 (the “Pro Rata Bonus”); and

(iii)the Post-Transaction Corporation or an Affiliate will pay or deliver, as
appropriate, all other benefits earned by the Executive or accrued for his
benefit pursuant to any employee benefit plans maintained by the
Post-Transaction Corporation or its Affiliates with respect to services rendered
by the Executive prior to the Termination Date.

8

--------------------------------------------------------------------------------

Exhibit 10.12

(b)Termination by Company for Cause; by Executive for other than Good
Reason.  If, after a Change of Control and during the Employment Term, the
Executive’s employment is terminated by the Post-Transaction Corporation or an
Affiliate for Cause, or by the Executive for other than Good Reason or
retirement, the Post-Transaction Corporation or Affiliate will pay to the
Executive the Accrued Salary without further obligation to the Executive other
than for obligations by law and obligations for any benefits earned by the
Executive or accrued for his benefit pursuant to any employee benefit plans
maintained by the Post-Transaction Corporation or Affiliate with respect to
services rendered by the Executive prior to the Termination Date.

(c)Termination by Company for Reasons Other than Death, Disability, or
Retirement; Termination by Executive for Good Reason.  If, after a Change of
Control and during the Employment Term, (1) the Post-Transaction Corporation or
an Affiliate terminates the Executive’s employment other than for Cause, death,
or Disability, or (2) the Executive terminates his employment for Good Reason,
then, subject to Section 2.3(f):

(i)The Post-Transaction Corporation or an Affiliate will pay to the Executive
the Accrued Salary;

(ii)The Post-Transaction Corporation or an Affiliate will pay to the Executive
in a lump sum in cash on the first business day that is more than six months
after the Termination Date (A) the Pro Rata Bonus, and (B) an amount equal to
one and one-half (1.5) times the sum of (x) the Executive’s Base Salary in
effect at the Termination Date and (y) the greater of the highest annual bonus
awarded to the Executive during the three fiscal years immediately preceding the
Termination Date or the Executive’s target annual bonus for the year of
termination (given that the Executive has not been with the Company for a full
three fiscal years as of the Agreement Date);

(iii)For the period commencing on the Termination Date and ending on the earlier
of (A) December 31st of the first calendar year following the calendar year in
which the Termination Date occurs, or (B) the date that the Executive accepts
new employment (the “Continuation Period”), the Post-Transaction Corporation or
an Affiliate will at its expense provide, either as part of a group policy or as
such policy may be converted to an individual policy, health, dental, vision and
life insurance (the “benefit plans”) in which the Executive was entitled to
participate as an employee as of the Termination Date; provided that the
Executive’s continued participation is possible under the general terms and
provisions of each such plan and all applicable laws.  If the Executive is a
“specified employee” governed by Section 2.7 hereof, to the extent that any
benefits provided to the Executive under this Section 2.3(c)(iii) are taxable to
the Executive, then, with the exception of nontaxable medical insurance
benefits, the value of the aggregate amount of such taxable benefits provided to
the Executive pursuant to this Section 2.3(c)(iii) during the six-month period
following the Termination Date shall be limited to the amount specified by
Section 402(g)(1)(B) of Code for the year in which the termination
occurred.  The Executive shall pay the cost of any benefits that exceed the
amount specified in the previous sentence during the six month period following
the date of termination, and shall be reimbursed in full by the Company during
the seventh month after the Termination Date.  The coverage and benefits
(including deductibles and costs) provided under any such benefit plan in
accordance with this paragraph during the Continuation Period will be no less
favorable to the Executive than the most favorable of such coverages and
benefits

9

--------------------------------------------------------------------------------

Exhibit 10.12

provided to active employees of the Post-Transaction Corporation during the
Continuation Period.  If the Executive’s participation in any such benefit plan
is barred or any such benefit plan is terminated, the Post-Transaction
Corporation or its Affiliate will provide Executive with benefits substantially
similar or comparable in value to those the Executive would otherwise have been
entitled to receive under such plans.  At the end of the Continuation Period,
the Executive will have the option to have assigned to him, at no cost and with
no apportionment of prepaid premiums, any assignable insurance owned by the
Post-Transaction Corporation or its Affiliates that relates specifically to the
Executive.  To the maximum extent permitted by law, the Executive will be
eligible for coverage under COBRA. Notwithstanding the above, if the payment of
health insurance premiums for the Executive is not permitted by the Patient
Protection and Affordable Care Act, then in lieu of the health benefits provided
for herein, the lump sum cash payment described in Section 2.3(c)(ii) will by
increased by an amount equal to the first monthly COBRA premium multiplied by
the maximum number of months in the Continuation Period;  

(iv)All benefits that the Executive is entitled to receive pursuant to benefit
plans maintained by the Post-Transaction Corporation or an Affiliate under which
benefits are calculated based upon years of service or age will be calculated by
treating the Executive as having attained one and one-half (1.5) additional
years of age and as having provided one and one-half (1.5) additional years of
service as of the Termination Date; and

(v)The Post-Transaction Corporation or an Affiliate will pay or deliver, as
appropriate, all other benefits earned by the Executive or accrued for his
benefit pursuant to any employee benefit plans maintained by the
Post-Transaction Corporation or Affiliate with respect to services rendered by
the Executive prior to the Termination Date.

(d)Resignation from Board of Directors. If the Executive is a director of the
Post-Transaction Corporation or any of its Affiliates and his employment is
terminated for any reason other than death, the Executive will, if requested by
the Post-Transaction Corporation, immediately resign as a director of the
Post-Transaction Corporation and its Affiliates.  If such resignation is not
received within 20 business days after the Executive actually receives written
notice from the Post-Transaction Corporation requesting the resignation, the
Executive will forfeit any right to receive any payments pursuant to this
Agreement.

(e)Nondisclosure and Proprietary Rights. The rights and obligations of the
Company and the Executive contained in Article III hereof will continue to apply
notwithstanding a termination following a Change of Control.

(f)Most Favorable Benefits.  It is the intention of the parties that the terms
of this Agreement provide payments and benefits to the Executive that are
equivalent or more beneficial to the Executive than are otherwise available to
the Executive under the terms of any applicable benefit plan or related
compensation agreement.  To that end, the terms of the Agreement shall govern
the payments and benefits to which the Executive shall be entitled upon the
termination of the Executive’s status as an officer and employee as provided
herein, except that if the terms of any applicable benefit plan or related
compensation agreement provide more favorable benefits to the Executive than are
provided hereunder, the terms of such plan or agreement shall control.

10

--------------------------------------------------------------------------------

Exhibit 10.12

2.4Excise Tax Provision.

(a)Notwithstanding any other provisions of this Agreement, if a Change of
Control occurs during the original or extended term of this Agreement, in the
event that any payment or benefit received or to be received by the Executive in
connection with the Change of Control of the Company or the termination of the
Executive’s employment under this Agreement or any other agreement between the
Company and the Executive (all such payments and benefits, including the
payments and benefits under Section 2.3(c) hereof, being hereinafter called
“Total Payments”) would be subject (in whole or in part), to an excise tax
imposed by section 4999 of the Code (the “Excise Tax”), then the cash payments
under Section 2.3(c) hereof shall first be reduced, and the noncash payments and
benefits under the other sections hereof shall thereafter be reduced, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (A) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income and
employment taxes on such reduced Total Payments) is greater than or equal to (B)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income and employment
taxes on such Total Payments and the amount of Excise Tax to which the Executive
would be subject in respect of such unreduced Total Payments); provided,
however, that the Executive may elect to have the noncash payments and benefits
hereof reduced (or eliminated) prior to any reduction of the cash payments under
Section 2.3(c) hereof.

(b)For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm (the “Auditor”) which was, immediately prior to a Change of
Control or other event giving rise to a potential Excise Tax, the Company’s
independent auditor, does not constitute a “parachute payment” within the
meaning of section 280G(b)(2) of the Code (including by reason of section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of Tax
Counsel, constitutes reasonable compensation for services actually rendered,
within the meaning of section 280G(b)(4)(B) of the Code, in excess of the “Base
Amount” (within the meaning set forth in section 280G(b)(3) of the Code)
allocable to such reasonable compensation, and (iii) the value of any non cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code.

(c)At the time that payments are made under this Agreement, the Post-Transaction
Corporation shall provide the Executive with a written statement setting forth
the manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Post-Transaction Corporation has received from Tax Counsel, the Auditor, or
other advisors or consultants (and any such opinions or advice which are in
writing shall be attached to the statement).

11

--------------------------------------------------------------------------------

Exhibit 10.12

2.5Incentive Awards.  The foregoing benefits are intended to be in addition to
the value of any options to acquire Common Stock of the Company, the
exercisability of which is accelerated pursuant to the terms of any stock option
agreement, any restricted stock or restricted stock units, the vesting of which
is accelerated pursuant to the terms of the restricted stock or restricted stock
unit agreement, and any other incentive or similar plan heretofore or hereafter
adopted by the Company.

2.6Legal Fees.  The Company agrees to pay as incurred all legal fees and
expenses that the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement (including as a result of any contest by the Executive about the
amount or timing of any payment pursuant to this Agreement).

2.7Section 409A.

(a)It is the intention of the parties that payments or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to Section
409A, and the provisions of this Agreement shall be construed and administered
in accordance with such intent.  To the extent any potential payments or
benefits could become subject to Section 409A, the parties shall cooperate to
amend this Agreement with the goal of giving the Executive the economic benefits
described herein in a manner that does not result in such tax being imposed.  If
the parties are unable to agree on a mutually acceptable amendment, the Company
may, without the Executive’s consent and in such manner as it deems appropriate,
amend or modify this Agreement or delay the payment of any amounts hereunder to
the minimum extent necessary to meet the requirements of Section 409A.

(b)No payments or benefits provided herein that are paid because of a
termination of employment under circumstances described herein shall be paid,
unless such termination of employment also constitutes a “separation from
service” within the meaning of Section 409A.

(c)If Executive is a “specified employee,” any payments payable as a result of
Executive’s termination of employment (other than as a result of death) shall
not be payable before the earlier of (i) the first business day that is more
than six months after Executive’s Termination Date, (ii) the date of Executive’s
death, or (iii) the date that otherwise complies with the requirements of
Section 409A.  “Specified employee” shall mean the Executive if the Executive is
a key employee under Treasury Regulations Section 1.409A-1(i) because of final
and binding action taken by the Board or its compensation committee, or by
operation of law or such regulation.

(d)No acceleration of payments and benefits provided for in this Agreement shall
be permitted, except that the Company may accelerate payment, if permitted by
Section 409A, as necessary to allow the Executive to pay FICA taxes on amounts
payable hereunder and additional taxes resulting from the payment of such FICA
amount, or as necessary to pay taxes and penalties arising as a result of the
payments provided for in this Agreement failing to meet the requirements of
Section 409A.  In no event shall the Executive, directly or indirectly,
designate the calendar year of payment.

12

--------------------------------------------------------------------------------

Exhibit 10.12

(e)To the extent that the amounts payable under this Article II are
reimbursements and other separation payments described under Treasury
Regulations Section 1.409A-1(b)(9)(v), such payments do not provide for the
deferral of compensation.  If they do constitute deferral of compensation
governed by Section 409A, they shall be deemed to be reimbursements or in-kind
benefits governed by Treasury Regulations Section 1.409A-3(i)(1)(iv).  If the
previous sentence applies, (i) the amount of expenses eligible for reimbursement
or in-kind benefits provided during the Executive’s taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits in any other
taxable year, (ii) the reimbursement of an eligible expense must be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense was incurred, and (iii) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

Article III
Nondisclosure and Proprietary Rights

3.1Non-disclosure of Confidential Information.  Executive will hold in a
fiduciary capacity for the benefit of the Company all Confidential Information
obtained by Executive during Executive’s employment (whether prior to or after
the Agreement Date) and will use such Confidential Information solely within the
scope of his employment with and for the exclusive benefit of the Company.  For
a period of two years after the Termination Date, Executive agrees (a) not to
communicate, divulge or make available to any person or entity (other than the
Company) any such Confidential Information, except upon the prior written
authorization of the Company or as may be required by law or legal process; and
(b) to deliver promptly to the Company any Confidential Information in his
possession, including any duplicates thereof and any notes or other records
Executive has prepared with respect thereto.  In the event that the provisions
of any applicable law or the order of any court would require Executive to
disclose or otherwise make available any Confidential Information, Executive
will give the Company prompt prior written notice of such required disclosure
and an opportunity to contest the requirement of such disclosure or apply for a
protective order with respect to such Confidential Information by appropriate
proceedings.

3.2Injunctive Relief; Other Remedies.  Executive acknowledges that a breach by
Executive of Section 3.1 would cause immediate and irreparable harm to the
Company for which an adequate monetary remedy does not exist; hence, Executive
agrees that, in the event of a breach or threatened breach by Executive of the
provisions of Section 3.1, the Company will be entitled to injunctive relief
restraining Executive from such violation without the necessity of proof of
actual damage or the posting of any bond, except as required by non waivable,
applicable law.  Nothing herein, however, will be construed as prohibiting the
Company from pursuing any other remedy at law or in equity to which the Company
may be entitled under applicable law in the event of a breach or threatened
breach of this Agreement by Executive, including without limitation the recovery
of damages and/or costs and expenses, such as reasonable attorneys’ fees,
incurred by the Company as a result of any such breach or threatened breach.  In
addition to the exercise of the foregoing remedies, the Company will have the
right upon the occurrence of any such breach to offset the damages of such
breach as determined by the Company, against any unpaid salary, bonus,
commissions, or reimbursements otherwise owed to Executive.  In particular,
Executive acknowledges that the payments provided under Article II are
conditioned upon Executive fulfilling the nondisclosure agreements contained in
this Article III.  If Executive at any time

13

--------------------------------------------------------------------------------

Exhibit 10.12

materially breaches nondisclosure agreements contained in this Article III, then
the Company may offset the damages of such breach, as determined solely by the
Company, against payments otherwise due to Executive under Article II or, at the
Company’s option, suspend payments otherwise due to Executive under Article II
during the period of such breach.  Executive acknowledges that any such offset
or suspension of payments would be an exercise of the Company’s right to offset
or suspend its performance hereunder upon Executive’s breach of this Agreement;
such offset or suspension of payments would not constitute, and shall not be
characterized as, the imposition of liquidated damages.

3.3Governing Law of this Article III; Consent to Jurisdiction.  Any dispute
regarding the reasonableness of the covenants and agreements set forth in this
Article III or duration thereof, or the remedies available to the Company upon
any breach of such covenants and agreements, will be governed by and interpreted
in accordance with the laws of the State of the United States or other
jurisdiction in which the alleged prohibited disclosure occurs, and, with
respect to each such dispute, the Company and Executive each hereby consent to
the jurisdiction of the state and federal courts sitting in the relevant State
(or, in the case of any jurisdiction outside the United States, the relevant
courts of such jurisdiction) for resolution of such dispute, and agree that
service of process may be made upon him or it in any legal proceeding relating
to this Article III by any means allowed under the laws of such jurisdiction.

3.4Executive’s Understanding of this Article.  Executive hereby represents to
the Company that he has read and understands, and agrees to be bound by, the
terms of this Article III.  Executive acknowledges that the duration of the
covenants contained in Article III are the result of arm’s length bargaining and
are fair and reasonable in light of (a) the importance of the functions
performed by Executive and the length of time it would take the Company to find
and train a suitable replacement, and (b) Executive’s level of control over and
contact with the business and operations of the Company and its Affiliates in
various jurisdictions where same are conducted.  It is the desire and intent of
the parties that the provisions of this Agreement be enforced to the fullest
extent permitted under applicable law, whether now or hereafter in effect and,
therefore, to the extent permitted by applicable law, the parties hereto waive
any provision of applicable law that would render any provision of this Article
III invalid or unenforceable.

Article IV
Miscellaneous

4.1Binding Effect; Successors.  

(a)This Agreement shall be binding upon and inure to the benefit of the Company
and any of its successors or assigns.

(b)This Agreement is personal to the Executive and shall not be assignable by
the Executive without the consent of the Company (there being no obligation to
give such consent) other than such rights or benefits as are transferred by will
or the laws of descent and distribution.

14

--------------------------------------------------------------------------------

Exhibit 10.12

(c)The Company shall require any successor to or assignee of (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) all or substantially
all of the assets or businesses of the Company (i) to assume unconditionally and
expressly this Agreement and (ii) to agree to perform or to cause to be
performed all of the obligations under this Agreement in the same manner and to
the same extent as would have been required of the Company had no assignment or
succession occurred, such assumption to be set forth in a writing reasonably
satisfactory to the Executive.  

(d)The Company shall also require all entities that control or that after the
transaction will control (directly or indirectly) the Company or any such
successor or assignee to agree to cause to be performed all of the obligations
under this Agreement, such agreement to be set forth in a writing reasonably
satisfactory to the Executive.

4.2Notices.  All notices hereunder must be in writing and, unless otherwise
specifically provided herein, will be deemed to have been given upon receipt of
delivery by: (a) hand (against a receipt therefor), (b) certified or registered
mail, postage prepaid, return receipt requested, (c) a nationally recognized
overnight courier service (against a receipt therefor) or (d) telecopy
transmission with confirmation of receipt.  All such notices must be addressed
as follows:

If to the Company:

 

Gulf Island Fabrication, Inc.

Attn:  Chairman, Compensation Committee

16225 Park Ten Place, Suite 280

Houston, Texas 77084

 

If to the Executive:

 

Richard W. Heo

11 Chivary Oaks  CT

The Woodlands, Texas 77382

 

or such other address as to which any party hereto may have notified the other
in writing.

4.3Governing Law.  Except as provided in Article III hereof, this Agreement
shall be construed and enforced in accordance with and governed by the internal
laws of the State of Louisiana without regard to principles of conflict of laws.

4.4Withholding.  The Executive agrees that the Company has the right to
withhold, from the amounts payable pursuant to this Agreement, all amounts
required to be withheld under applicable income and/or employment tax laws, or
as otherwise stated in documents granting rights that are affected by this
Agreement.

4.5Amendment; Waiver.  No provision of this Agreement may be modified, amended,
or waived except by an instrument in writing signed by both parties, unless
permitted by Section 2.7(a).  

15

--------------------------------------------------------------------------------

Exhibit 10.12

4.6Severability.  If any term or provision of this Agreement, or the application
thereof to any person or circumstance, shall at any time or to any extent be
invalid, illegal or unenforceable in any respect as written, Executive and the
Company intend for any court construing this Agreement to modify or limit such
provision so as to render it valid and enforceable to the fullest extent allowed
by law.  Any such provision that is not susceptible of such reformation shall be
ignored so as to not affect any other term or provision hereof, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

4.7Waiver of Breach.  The waiver by either party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach thereof.

4.8Remedies Not Exclusive.  No remedy specified herein shall be deemed to be
such party’s exclusive remedy, and accordingly, in addition to all of the rights
and remedies provided for in this Agreement, the parties shall have all other
rights and remedies provided to them by applicable law, rule or regulation.

4.9Company’s Reservation of Rights.  Executive acknowledges and understands that
the Executive serves at the pleasure of the Board and that the Company has the
right at any time to terminate Executive’s status as an employee of the Company
or any of its Affiliates, or to change or diminish his status during the
Employment Term, subject to the rights of the Executive to claim the benefits
conferred by this Agreement.

4.10Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

16

--------------------------------------------------------------------------------

Exhibit 10.12

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed as of the Agreement Date.

 

GULF ISLAND FABRICATION, INC.

 

/s/ John P. Laborde

John P. Laborde

Chairman of the Board

 

EXECUTIVE

 

/s/ Richard W. Heo

Richard W. Heo

 

17